--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Consulting Agreement


This consulting agreement (the “Agreement”) dated this 10th day of February,
2016 by and between:


1. HCi Viocare, a company incorporated pursuant to the laws of the State of
Nevada, U.S.A., having an office at Kintyre House, 209 Govan Road, Glasgow,
Scotland, UK G51 1HJ, with company registration number E0214052007-4
(hereinafter referred to as “The Company”) and


2. Nikitas Dimitropoulos, son of Christodoulos, resident of 133-135 Iatridou
st., Kallithea 176 75 Attica, Greece, holder of the National Identity Card No.
AB 515488, issued on 02.08.2006 by P.D. of Kallithea, Attica, Greece,
(hereinafter referred to as “The Consultant”).
 
Recitals


I. The Company is in the business of healthcare and wishes to expand its
business and develop a Prosthetic and Orthotic Clinics project in the Kingdom of
Spain (“Project”). The Company wishes to obtain consulting services from The
Consultant as more particularly described herein (“Scope of Services and Manner
of Performance”).


II. The Consultant is in the business of providing such consulting services and
has agreed to provide the services under the terms and conditions set forth in
this Agreement.


Now, therefore, in consideration of the faithful performance of the obligations
set forth herein and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, The Consultant and The Company
hereby agree as follows:
 
Terms


1.           Scope of Services.  The Consultant shall provide consulting
services to The Company for the development of the Project, pertaining the
expansion of its business and the establishment of Prosthetic and Orthotic
clinics in Spain.


2.           Manner of performance.  The Consultant shall provide consulting
services for The Company and shall introduce The Company to the healthcare
market of Spain. The time, place and manner of performance of the services
hereunder, including the amount of time allocated by The Consultant, shall be
determined at the sole discretion of The Consultant.


3.           Status of Consultant.  The Consultant shall act as an independent
consultant and not as an agent or employee of The Company and The Consultant
shall make no representation as an agent or employee of The Company. The
Consultant shall furnish and be responsible for all costs related to this
Agreement which shall be related to the services provided by The Consultant. The
Consultant shall have no authority to bind The Company or incur other
obligations on behalf of The Company. Likewise, The Company shall have no
authority to bind or incur obligations on behalf of The Consultant.


4.           Confidentiality Agreement.  In the event The Company discloses
information to The Consultant that The Company considers to be secret,
proprietary or non-public it shall notify The Consultant. The Consultant agrees
to hold said information in confidence. Proprietary information shall be used by
The Consultant only in connection with services rendered under this Agreement.
Proprietary information shall not be deemed to include information that is in or
becomes in the public domain without violation of this Agreement by The Company,
or is rightfully received from a third entity having no obligation to The
Company and without violation of this Agreement.  In reciprocal, The Company
agrees to hold confidential all trade secrets of and methods employed by The
Consultant in fulfillment of services rendered.


 
1

--------------------------------------------------------------------------------

 
5.           Indemnification.  The Company and The Consultant mutually agree
that they shall at all times abide by all of the regulations of the respective
jurisdictions in which they perform their services.  The Company agrees to
indemnify and hold harmless The Consultant against any losses, claims, damages,
liabilities and/or expenses (including any legal or other expenses reasonably
incurred in investigating or defending any action or claim in respect thereof)
to which The Consultant may become subject to, because of the actions of The
Company or its agents. Likewise, The Consultant agrees to indemnify and hold
harmless The Company against any losses, claims, damages, liabilities and/or
expenses (including any legal or other expenses reasonably incurred in
investigating or defending any action or claim in respect thereof) to which The
Company may become subject to, because of the actions of The Consultant or its
agents.


6.           Conflict of Interest.  The Consultant shall be free to perform
services for other persons. The Consultant shall notify The Company of its
performance of consulting services for any other Company that could conflict
with its obligations under this Agreement.


7.           Term.  The term of this Agreement shall be for a time period of six
(6) months, starting on 10.02.2016 and ending on 10.08.2016 or upon written
notice by either party to the other of their intent to terminate the Agreement.
Commitment shall begin upon execution, by both parties, of this Agreement. Upon
mutual agreement in writing the parties may renew or extend this Agreement.
 
8.           Remuneration. The Company shall remunerate The Consultant for the
provision of its services under this Agreement with fifty thousand (50,000)
restricted shares of the common stock (the “Compensation Shares”), to be issued
within thirty (30) days from the enforcement of this Agreement on 10.02.2016.
 
9.           Securities Law.  The issuance and sale of the Compensation Shares
to The Consultant will be made in reliance on an exemption from the registration
requirements contained in Regulation S promulgated under the Securities Act of
1933, as amended (the “1933 Act”).  The Company reserves the right to request
from The Consultant any additional certificates or representations required to
establish an exemption from applicable securities legislation prior to the
issuance of any Compensation Shares.
 
The certificates representing the Compensation Shares to be issued to The
Consultant will be affixed with the following legends describing such
restrictions:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
 
The Consultant represents and warrants that at the time of entry into this
Agreement and on the date of the issuance of any Compensation Shares that:
 
·  
The Consultant understands and agrees none of the Compensation Shares have been
or will be registered under the 1933 Act, or under any state securities or “blue
sky” laws of any state of the United States, and, unless so registered, may not
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable state and foreign
securities laws;
 

·  
The Consultant is not a U.S. Person (as such term is defined in Regulation S of
the 1933 Act) and is not acquiring the Compensation Shares for the account or
benefit of, directly or indirectly, any U.S. Person and is outside the United
States when receiving and executing this Agreement;
 

·  
The Consultant understands and agrees that offers and sales of any of the
Compensation Shares prior to the expiration of the period specified in
Regulation S (such period hereinafter referred to as the “Distribution
Compliance Period”) shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the 1933 Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with applicable state and federal securities laws;
 

·  
The Consultant acknowledges that it has not acquired the Compensation Shares as
a result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Compensation Shares; provided, however, that The Consultant may sell or
otherwise dispose of any of the Compensation Shares pursuant to registration of
any of the Compensation Shares pursuant to the 1933 Act and any applicable
securities laws or under an exemption from such registration requirements and as
otherwise provided herein; and
 

·  
hedging transactions involving the Compensation Shares may not be conducted
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with applicable securities laws.



 
2

--------------------------------------------------------------------------------

 
10.           Severability.  This Agreement may be dissolved at any time
provided that a 30 - day prior written notice is duly serviced to the other
party. In the event any part of this Agreement shall be held to be invalid by
any competent court or arbitration panel, this Agreement shall be interpreted as
if only that part is invalid and that the parties to this Agreement will
continue to execute the rest of this Agreement to the best of their abilities
unless both parties mutually consent to the cancellation of this Agreement.


11.           No modification – assignment. All terms of this Agreement are
considered substantial, valid and in force. No modifications of this Agreement
shall be enforceable unless said modification is in writing and signed by both
The Consultant and The Company. This Agreement is not assignable by either party
without the prior written consent of the other.


12. Governing law and jurisdiction. This Agreement is construed and shall be
interpreted in accordance with the laws of the State of Nevada, U.S.A. The
parties hereby irrevocably submit to the exclusive jurisdiction of the courts of
Nevada, for any dispute arising out of this Agreement and/or its performance.


In witness hereof The Consultant and The Company have caused this Agreement to
be executed as below.


The Company




___________________
HCi Viocare
By: Sotirios Leontaritis
Title: Director
I hereby certify that I agree to the terms of the consulting agreement above and
am authorized to enter into this consulting agreement.




The Consultant




________________
Nikitas Dimitropoulos
I hereby certify that I agree to the terms of the consulting agreement above and
am authorized to enter into this consulting agreement.





 
3

--------------------------------------------------------------------------------

 
